PER CURIAM
Respondent was convicted of possession and distribution of child pornography. Prior to the filing of formal charges, respondent and the Office of Disciplinary Counsel submitted a joint petition for consent discipline. The parties stipulate to respondent's misconduct, and seek his permanent disbarment from the practice of law.
Based on our review of the petition, we agree that permanent disbarment is the appropriate sanction in this matter. Accordingly, having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted. The name of Victor Roy Loraso, III, Louisiana Bar Roll number 31239, shall be stricken from the roll of attorneys and his license to practice law in the State of Louisiana shall be revoked. Pursuant to Supreme Court Rule XIX, § 24(A), it is further ordered that respondent be permanently prohibited from being readmitted to the practice of law in this state.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court's judgment until paid.